DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 06/22/2021 has been entered. Claims 11, 13-14, 16 and 18-19 have been amended. Accordingly, Claims 11-20 are currently pending and under examination on the merits.

Withdrawn Objections and Rejections
	Claim 18 has been amended to now recite a proper Markush language and thus the objection to the claims has been withdrawn.
	Claims 11, 14 and 19 have been amended to obviate indefinite languages. Thus, the 112(b) rejection of Claims 11-20 has been withdrawn.
	Applicant’s arguments with respect to the 103 rejection have been considered and were found persuasive (see Reasons for Allowance). Thus, the 103 rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
	IN THE CLAIMS
	Claim 13, line 3 – the number “500” has been replaced by - - 5000 - -.
Authorization for this examiner’s amendment was given in an interview with Ms. Allyn B. Elliott on 08/20/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references were made of record in the 103 rejection set forth in the Office Action 03/24/2021. Applicant presents the following arguments that were found persuasive:

    PNG
    media_image1.png
    337
    635
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Claims 11-20 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622